DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/14/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 06/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,021,901 and 10,736,343 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Claim status
The examiner acknowledged the amendment made to the claims on 06/14/2021.
Claims 1-6, 11-16 and 21-24 are pending in the application. Claims 1 and 11 are currently amended. Claims 2-4, 12-14 and 21-22 are previously presented. Claims 7-10 

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5 and 15 recite “ethoxylated castor oil surfactant with 1-200 mole of ethylene oxide per mole of castor oil”.  However, page 14 of the specification only recites “ethoxylated castor oil surfactant with 1-200 ethylene molecules”. Nowhere in the specification describes the ethoxylated castor oil surfactant in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession limitation that ethoxylated castor oil surfactant as claimed has 1-200 mole of ethylene oxide per mole of castor oil.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 11-13 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li US Patent Application Publication No. 2010/0021557 A1 in view of Subbiah US Patent No. 5,698,599, hereinafter referred to as Li and Subbiah, respectively.
Regarding claims 1-3, 11-13 and 21-24, Li teaches an antimicrobial composition comprising inter alia, sulfoperoxycarboxylic acid, and at least 3 or more of a carboxylic acid including acetic acid, propionic acid, and pelargonic acid (e.g., nonanoic acid), etc. ([0013]; [0073-0075]). Li further teaches that the composition includes 1-60% of a carboxylic acid recited above ([0073-0075]). Li also teaches that the composition is 
 The amounts of each carboxylic acid as disclosed by Li encompass those recited in claims 1-2, 11-12 and 23-24. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Li further teaches that the composition comprises a surfactant such as a non-ionic surfactant including alkoxylated surfactant ([0080-0083]).
Li is silent regarding the composition comprising trans-2-hexenal or its amount. 
Subbiah teaches a method of inhibiting mycotoxins or microbial infection in animal feed by contacting the animal feed with an effective amount of trans-2-hexenal so as to inhibit mycotoxin production (column 2, line 26-33; column 3, line 1-5 and 43-45). 
Both Li and Subbiah are directed to the compositions for treating animal feed for anti-mycotoxin or antimicrobial purpose. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Li by including trans-2-hexenal for anti-mycotoxin or antimicrobial effects.
Li in view of Subbiah is silent regarding the amount of trans-2-hexenal. However, Subbiah discloses that an effective amount of trans-2-hexenal is needed to inhibit mycotoxin. As such, Subbiah recognized that the amount of trans-2-hexenal in the composition is a result effect variable. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized 
The limitation “anti-salmonella” as recited in claims 1 and 11 is not considered to further limit the composition. It is the Examiner’s position that the intended use recited in the present claims do not result in a structural difference between the presently claimed composition and the prior art composition and further that the composition of the prior art is capable of performing the intended uses. Given that Li in view of Subbiah teaches the essentially same composition as that recited in the instant claims, it is clear that the antimicrobial composition of Li in view of Subbiah would be capable of performing the intended uses, i.e., used as an anti-salmonella composition.

Claims 4-5 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Subbiah as applied to claims 1 , 3, 11 and 13 above, and further in view of Michaelis US Patent Application Publication No. 2007/0248668, hereinafter referred to as Michaelis.
Regarding claims 4-5 and 14-15, Li as recited above, teaches a nonionic surfactant such as alkoxylated surfactant, but is silent regarding the alkoxylated surfactant being ethoxylated castor oil with an HLB of 4-18 or having 1-200 mole of ethylene oxide per mole of castor oil.
Michaelis teaches that PEG-35 castor oil with a HLB value of 12.5 or PEG-40 castor oil with a HLB value of 13 is suitable for use as a surfactant in an antimicrobial composition (Table 1, [0002; 0129]). Both Li and Michaelis are directed to an antimicrobial compositions comprising a surfactant. It would have been obvious to one prima facie obviousness determination. See MPEP 2144.07. 
Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li in view of Subbiah as applied to claims 1 and 11 above, and further in view of Pimentel US Patent Application Publication No. 2006/0159727, hereinafter referred to as Pimentel.
Regarding claims 6 and 16, Li in view of Subbiah teaches what has been recited above but is silent regarding the composition further comprising a terpene compound such as those listed in claims 6 and 16. 
Pimentel teaches a method of treating animal feed with a composition comprising a terpene compound such as citral, pinene, nerol, geraniol, carvacrol, eugenol, carvone, camphor, limonene, menthol, etc. (Abstract, [0001; 0025; 0030]). Pimentel also teaches that those terpene compounds are effective against microbes ([0019-0020; 0025]).
Both Li and Pimentel are directed to compositions used for treating animal feed to inhibit microbial. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Li by including a terpene such as those recited above for the reason that as stated in MPEP 2144.06, "it prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 1-3, 6 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schur US Patent No. 7,638,114 (hereinafter referred to as Schur).
Regarding claims 1-2, 6 and 23, Schur teaches an antimicrobial disinfection composition comprising GRAS flavor alcohol such as linalool, GRAS flavor acids including pelargonic acid, acetic acid and C2-C10 acid (propionic acid is a C3 acid), phenol compounds such as thymol carvacrol, terpene compounds such as camphor and limonene, aldehydes compounds such as 2-hexenal (col. 4, lines 16-22 and 52-53; col. 3, line 17 and 40-43; col. 5, line 3-4 and 16, for example). 
 It would have been obvious to have selected trans- isomer of 2-hexenal to include in the composition where Schur teaches 2-hexenal, as one of ordinary skill would have had the reasonable expectation that any 2-hexenal (e.g., trans-2-hexenal) would function effectively in the composition. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with trans-2-hexenal.
Schur teaches the amount of the GRAS flavor alcohol and acid as 0.01-99% and 0-70% or 0.01-30% by weight respectively (see col. 4, lines 27-34). Schur teaches the amount of optional ingredients as 25% or less (col. 5, line 44).
Schur does not expressly teach the herein claimed amount of the herein claimed ingredients. However, it would have been obvious to one of ordinary skill in the art to adjust the amounts of the ingredients, for the reason that the aforementioned ingredients are disclosed by Schur to be antimicrobially active components (column 5, line 48-60). One of ordinary skill in the art would have been motivated to adjust the amounts of the ingredients to arrive at the claimed amounts through no more than routine experimentation. The herein claimed weight ranges are encompassed by the teachings of the cited prior art. The optimization of result effect parameters (e.g., weight amount, weight ratio) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The preamble limitation “anti-salmonella” not considered to further limit the composition. It is the Examiner’s position that the intended use recited in the present claims do not result in a structural difference between the presently claimed composition 
Regarding claim 3, Schur teaches the composition further comprises a surfactant (e.g., emulsifier column 5, line 62).
Claims 4-5 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schur as applied to claims 1 and 3 above, and further in view of Nakamura US Patent Application Publication No. 2005/0118211 (hereinafter referred to as Nakamura).
Regarding claims 4-5 and 21, Schur teaches that the composition comprises a surfactant (e.g., an emulsifier) but is silent regarding the surfactant being ethoxylated castor oil with an HLB of 4-18 or having 1-200 mole of ethylene oxide per mole of castor oil, or a non-ionic surfactant.
Nakamura teaches that polyoxyethylene hydrogenated castor oil such as POE (5), POE(7.5) and POE (10) hydrogenated castor oil having a HLB of 7 or less are suitable for functioning as an emulsifier in a composition ([0033]). Both Schur and Nakamura are directed to compositions comprising an emulsifier. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Schur by including  POE (5), POE(7.5) or POE (10) hydrogenated castor oil with an HLB value of 7 or less are suitable for use as an prima facie obviousness determination. See MPEP 2144.07. 
The HLB value of POE (5), POE (7.5) and POE (10) hydrogenated castor oil as disclosed by Nakamura overlaps with those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
POE (5), POE (7.5) and POE (10) hydrogenated castor oil are known to be non-ionic emulsifier as well.
Claims 11-13 16, 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pimentel US Patent Application Publication No. 2006/0159727 (hereinafter referred to as Pimentel) in view of Schur US Patent Application Publication No. 2007/0087094 (hereinafter referred to as ‘094) and Gaumer US Patent No. 6,852,340 (hereinafter referred to as Gaumer).
Regarding claims 11-13, 16, 22 and 24, Pimentel teaches a method of treating animal feed by spraying on the surface of the feed a composition comprising a surfactant such as non-ionic surfactant, and a terpene compound such as citral, pinene, nerol, geraniol, carvacrol, eugenol, carvone, camphor, limonene, menthol, etc. (abstract, [0001; 0025; 0030). Pimentel also teaches that those terpene compounds are effective against microbes ([0019-0020; 0025; 0037]).
The action of spraying the composition on the surface of feed to prevent bacterial colonization is interpreted to read on the claim limitation of mixing animal feed with an effective amount of the composition.
Pimentel is silent regarding the composition comprising pelargonic acid, acetic acid and trans-2-hexenal. 
‘094 teaches a method of improving the durability of and /or stabilizing microbially perishable product such as animal feed, comprising the step of treating the surface of animal feed with a composition (e.g., process adjuvants) comprising microbicidally active flavoring substances including: terpene and phenol such as camphor, limonene and thymol; aldehyde such as 2-hexenal, one or more acids including acetic acid and pelargonic acid (Abstract; [0011-0012; 0027; 0029; 0030; 0032]; claims 18 and 26). 
Both Pimentel and ‘094 are directed to methods of treating the surface of the animal feed with compositions comprising terpene for antimicrobial purpose. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Pimentel by including 2-hexenal, acetic acid and pelargonic acid in the compositions of Pimentel for the reason that as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It would have been obvious to have selected trans- isomer of 2-hexenal to include in the composition where ‘094 teaches 2-hexenal, as one of ordinary skill would have had the reasonable expectation that any 2-hexenal (e.g. trans-2-hexenal) would function effectively in the composition. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with trans-2-hexenal.
Pimentel in view of ‘094 is silent regarding the amount of 2-hexenal, acetic acid and pelargonic acid in the composition. However, given that all those compounds are microbicidally active flavoring substances, it would have been obvious to one of ordinary skill in the art to adjust the amounts of the ingredients. The herein claimed weight ranges are encompassed by the teachings of the cited prior art. The optimization of result effective variable (e.g., weight ranges) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Pimentel in view of ‘094 is silent regarding the composition comprising propionic acid. 
Gaumer teaches a method of reducing or eliminating microorganisms such as bacteria from the surface of an animal feed comprising treating the surface of the animal feed with a composition comprising, inter alia
Both Pimentel and Gaumer are directed to methods of treating the surface of the animal feed with compositions comprising active compounds and a surfactant for antimicrobial purpose. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Pimentel by including at least 10% propionic acid in the composition of Pimentel because as stated in MPEP 2144.06, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The amount of propionic acid as disclosed by Gaumer encompasses that recited in claims 11 and 24. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
The claim limitation “anti-salmonella” is not considered to further limit the composition. It is the Examiner’s position that the intended use recited in the present claims do not result in a structural difference between the presently claimed composition and the prior art composition and further that the composition of the prior art is capable of performing the intended uses. Given that Pimentel in view of ‘094 and Gaumer teaches the essentially same composition as that recited in the instant claims, it is clear that the antimicrobial composition of Pimentel in view of ‘094 and Gaumer would be capable of performing the intended uses, i.e., used as an anti-salmonella composition.
Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pimentel in view of ‘094 and Gaumer as applied to claims 11 and 13 above, and further in view of Michaelis US Patent Application Publication No. 2007/0248668, hereinafter referred to as Michaelis.
Regarding claims 14-15, Pimentel teaches a nonionic surfactant but is silent regarding the non-ionic surfactant being ethoxylated castor oil with an HLB of 4-18 or having 1-200 mole of ethylene oxide per mole of castor oil.
Michaelis teaches that PEG-35 castor oil with a HLB value of 12.5 or PEG-40 castor oil with a HLB value of 13 is suitable for use as a surfactant in an antimicrobial composition (Table 1, [0002; 0129]). Both Pimentel and Michaelis are directed to an antimicrobial compositions comprising a surfactant. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Pimentel by using PEG-35 castor oil with a HLB value of 12.5 or PEG-40 castor oil with a HLB value of 13 as the surfactant in the composition of Li for the reason that prior art has established that PEG-35 castor oil with a HLB value of 12.5 or PEG-40 castor oil with a HLB value of 13 is an art-recognized substance suitable for use as a surfactant in an antimicrobial composition. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 

Response to Declaration
The declaration under 37 CFR 1.132 filed 06/14/2021 is insufficient to overcome the rejection of pending claims based upon the references applied under 35 U.S.C. 103 as set forth in the last Office action because:
Declarant asserts on para. 13-14 of the declaration that when increasing the concentration of trans-2-hexenal from 5% to 13%, there is sharp transition in the 
The examiner disagrees. First, the formulation that has 13% trans-2-hexenal (e.g., formulation L) is the one that has a nonanoic acid of 15% which is outside of the claimed range of 5-10% thus the showing is not commensurate in scope with the claim. 
 Second, among all the formulations in Table 1, formulations D, E, F, and H are the only four that meet claim 1, however, the examiner submits that the showing does not provide adequate basis to cover the whole range of trans-2-hexenal as claimed. In particular, where the claim recites 10-30% trans-2-hexenal, all four formulations D, E, F and H have a trans-2-hexenal concentration of 30% only. More formulations that incorporate different trans-2-hexenal concentrations within the claimed 10-30% range are needed to show the criticality. 
Third, the Office notes that formulation J, with 35% trans-2-hexenal being outside of the claimed range and amounts of acetic acid, propionic acid and pelargonic acid falling within the claimed ranges, has superior antimicrobial effect to formulations H and D. As such, declarant’s showing has failed to demonstrate the criticality associated with 10-30% trans-2-hexenal. 
The office further notes that formulations K and L which have a pelargonic acid concentration that is outside the claimed range and the rest components meeting the claimed range also demonstrate better result than formulation D.
Declarant asserts on para. 15-18 of the declaration that higher concentration of pelargonic acid (for example, an increase from 5% to 10%) results in improved 
The Office disagrees. First, it does not appear such a finding is “unexpected”, given that pelargonic acid is known to have antimicrobial effect thus pelargonic acid at higher dose is expected to yield improved antimicrobial effect. Second, as enumerated above, formulations K and L which have a pelargonic acid concentration that is outside the claimed range demonstrate better result than formulation D which meets claim 1.
Declarant asserts on para. 19 of the declaration that the total concentration of the short chain carboxylic acids (i.e., acetic acid and propionic acid) affects the antimicrobial activity much less than varying the concentration of the trans-2-hexenal and nonanoic acid.
The Office submits that such an observation is not necessarily “unexpected”, given that short chain carboxylic acid and trans-2-hexenal/nonanoic acid do not necessarily have same antimicrobial activities. Declarant is invited to shed light on why such an observation is greater than expected.
Declarant asserts on para. 20 of the declaration that any concentration within the claimed ranges of 11-25% acetic acid and 20-50% propionic acid achieves acceptable performance. Declarant further argues on para. 21 of the declaration that formulation M shows the impact of the total concentration of the short chain carboxylic acids is significant (formulation M has a concentration of the short chain carboxylic acids less than the claimed range and has a high LD50).
Regarding the short chain carboxylic acids, declarant is reminded that independent claims 1 and 11 only recites “31-75% of acetic acid and/or propionic acid” 
Declarant asserts on para. 22 of the declaration that higher concentrations of the total short chain carboxylic acid could be utilized to compensate for lower concentration of trans-2-hexenal and/or pelargonic acid. 
The Office submits that such an observation is not necessarily “unexpected”, given that short chain carboxylic acid and trans-2-hexenal/nonanoic acid have different antimicrobial activities. Declarant is invited to shed light on why such an observation is greater than expected.
On para. 22 of the declaration, declarant discusses formulation N and asserts that formulation N has concentrations of pelargonic acid and trans-2-hexenal that are both at the low end of the claimed range.
Declarant is reminded that where claims as amended recite a trans-2-hexenal concentration of 10-30%, formulation N only has a trans-2-hexenal concentration of 5%, thus failing to meet the claimed range.
Declarant indicates on para. 24 of the declaration that the showing has demonstrated the synergistic effect exists between pelargonic acid and trans-2-hexenal.
This argument is not persuasive. For the reasons set forth above, the Office submits that Declarant fails to demonstrate any synergy between the components. Even if in arguendo, a synergistic effect really exists from the result of Table 1-2 at a specific pelargonic acid and trans-2-hexenal concentration, the examiner submits that there is no adequate basis to conclude such a synergy exits for the broad range of pelargonic acid and trans-2-hexenal recited in the claims. 
Additionally, pursuant to the claim limitation that the composition comprises 5-10 % pelargonic acid, 31-75% of acetic acid and/or propionic acid, and 10-30 % trans-2- hexenal, applicant’s showing needs to demonstrate that a composition with the amounts of pelargonic acid, acetic acid and/or propionic acid, and trans-2- hexenal meeting the claimed ranges show superior results to a composition the amount of aforementioned ingredients falling out of the claimed range. However, examiner notes that each of formulation J, K and L, although having the amount of at least one claimed ingredient falling out of the claimed range, actually have lower LD50 than formulation D that represents the claimed composition. Similarly, in the declaration filed 11/14/2020, . 

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. 
Regarding the written description rejection of the limitation “ethoxylated castor oil surfactant with 1-200 mole of ethylene oxide per mole of castor oil” as recited in claims 5 and 15, applicant argues that “it is perplexing that the Examiner now alleges that the very interpretation given to the limitation, presumably because it is what a person of ordinary skill in the art would understand it to mean, does not satisfy the written description requirement. In other words, the Examiner's expressly acknowledged interpretation is an admission as to the meaning and is inconsistent with the present rejection”. Applicant further cites web pages to show that the limitation of claims 5 and 15 would have been understood by a skilled artisan.
This argument is not persuasive. The issue is not the limitation in claims 5 or 15 is clear or not, it is just that the original disclosure does not describe the ethoxylated castor oil surfactant in such a way as to reasonably convey to a skilled artisan that the 
Applicant’s discussion of the declaration filed 11/24/2020 on page 11 of the Remarks is acknowledged, however, the examiner still maintains that that the result for an exemplar composition that comprises 5% pelargonic acid, 20% acetic acid 50% propionic acid and 25% trans-2-hexenal does not provide an adequate basis for concluding that similar result would be obtained for the broader range of each component, given that a skilled artisan would not be able to ascertain a trend in the exemplified data.
Applicant’s argument regarding the unexpected result presented in the declaration filed 06/14/2020 is addressed in the “Response to Declaration” above.
Applicant indicates on page 17 of the Remarks that applicant incorporates by references the arguments filed 11/24/2020.
The examiner maintains and incorporates herein by reference the “response to argument” mailed 01/14/2020 for the sake of brevity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791